The Supreme Court had before it on certiorari two certain sales for unpaid municipal liens held in 1927 by the collector of taxes of the town of Irvington, and the proceedings relating thereto, at which certain lands of the prosecutors were sold. That court considered the reasons assigned, and the arguments of counsel as to why such sales should be set aside, and concluded that no sufficient reason to set them aside was presented, and accordingly dismissed the writ.
We in turn have carefully considered the arguments advanced by the prosecutors on their appeal to this court, and find no merit in them.
The judgment of the Supreme Court will therefore be affirmed, with costs. *Page 400
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, COLE, JJ. 9.
For reversal — THE CHIEF JUSTICE, HEHER, RAFFERTY, JJ. 3.